Name: Council regulation (EC) NoÃ 2285/2003 of 22Ã December 2003 amending RegulationÃ (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  industrial structures and policy;  fisheries;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R2285Council regulation (EC) No 2285/2003 of 22 December 2003 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products Official Journal L 341 , 30/12/2003 P. 0001 - 0062Council regulation (EC) No 2285/2003of 22 December 2003amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) It is in the interest of the Community to suspend partially or totally the autonomous common customs tariff duties for a number of new products not listed in the Annex to Council Regulation (EC) No 1255/96 of 27 June 1996 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products(1).(2) The products for which it is no longer in the Community's interest to maintain suspension of autonomous common customs tariff duties or for which the description needs to be altered in order to take account of technical developments should be withdrawn from the list in the Annex to the said Regulation.(3) Products whose description needs to be altered should be regarded as new products.(4) In view of the large number of amendments coming into force on 1 January 2004, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version with effect from that date so as to make it more easily understood by the user.(5) To take account of the enlargement of the European Community with effect from 1 May 2004, new products will need to be added to the Annex to Regulation (EC) No 1255/96 with effect from that date.(6) Regulation (EC) No 1255/96 should be amended accordingly.(7) Having regard to the economic importance of this Regulation, it is necessary to rely upon the grounds of urgency provided for in point I.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union.(8) Since this Regulation is to apply from 1 January 2004, it should enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1255/96 shall be replaced by the text which appears in Annex I to this Regulation.Article 2The products listed in Annex II to this Regulation shall be inserted into the Annex to Regulation (EC) No 1255/96.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.Article 1 shall apply from 1 January 2004.Article 2 shall apply from 1 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, on 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 158, 29.6.1996, p. 1. Regulation last amended by Regulation (EC) No 1048/2003 (OJ L 161, 30.6.2003, p. 1).ANNEX I>TABLE>ANNEX II>TABLE>